IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50350
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE LEOPOLDO CAMARILLO-HERNANDEZ, also known as
Rick Santiago, also known as Jose Santiago, also
known as Jose Leopoldo Amarillo, also known as
Joe Hernandez, also known as Napoleon Camarillo,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                               (00-CR-4)
                         --------------------
                            March 19, 2003

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jose   Leopoldo   Camarillo-Hernandez   (“Camarillo”),   federal

prisoner # 04064-180, pleaded guilty to unlawful reentry into the

United States after having been previously deported in violation of

8 U.S.C. § 1326, and was sentenced to 84 months of imprisonment,

three years of supervised release, and a $100 special assessment.

Camarillo has filed a motion for a certificate of appealability


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 02-50350
                                   -2-

(COA) to appeal the district court’s denial of his 28 U.S.C. § 2255

motion, which the district court construed in part as a 18 U.S.C.

§ 3582(c)(2) motion.        To obtain a COA, Camarillo must make a

substantial showing of the denial of a constitutional right.              See

28 U.S.C. § 2253(c)(2).

     Camarillo does not raise his ineffectiveness claim in his COA

motion and, therefore, he has abandoned this argument on appeal.

See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).                 His

claim that his sentence should be reduced under Amendment 632 to

U.S.S.G. § 2L1.2 is not cognizable under 28 U.S.C. § 2255.                See

United States v. Williamson, 183 F.3d 458, 462 (5th Cir. 1999).

Because Camarillo has not made a substantial showing of the denial

of a constitutional right concerning either of his claims, his COA

motion is DENIED.

     To the extent that Camarillo is appealing the denial of his 18

U.S.C. § 3582(c)(2) motion, his appeal lacks merit.             The district

court did not abuse its discretion in denying Camarillo’s 18 U.S.C.

§   3582(c)(2)    motion,   as     Amendment   632   is   not    listed   as

retroactively    applicable   in    the   policy   statement    of   U.S.S.G.

§ 1B1.10(c).     See United States v. Shaw, 30 F.3d 26, 28 (5th Cir.

1994).   Because Camarillo’s appeal of the denial of his 18 U.S.C.

§ 3582(c)(2) motion is without arguable merit, it is DISMISSED.

See United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000).

     COA MOTION DENIED; APPEAL OF DENIAL OF 18 U.S.C. § 3582 MOTION

DISMISSED.